Citation Nr: 0603636	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  01-03 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the residuals of a left cubital tunnel 
and ulnar depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel

INTRODUCTION

The veteran served on active duty service from July 1969 to 
April 1970.

This matter was previously before the Board of Veterans' 
Appeals (Board) from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In July 2003, the Board remanded 
this matter for additional development.  Further development 
was accomplished and the case was returned to the Board in 
December 2004.  However, the Board determined that additional 
development was still necessary.  Thus, in April 2005, the 
Board sought to obtain a VA medical opinion.  The opinion was 
obtained in September 2005, and the veteran was notified of 
this in November 2005.  The claim is now ready for further 
appellate consideration.  

The veteran has requested that he be provided a 
videoconference hearing with a Veterans' Law Judge.  However, 
the favorable outcome in this case renders that request moot. 


FINDINGS OF FACT

In July 1999, the veteran had left arm surgery at a VA 
medical facility.  This surgery resulted in an unforeseeable 
adverse outcome which caused additional disability of 
worsening of left arm neuropathic pain and weakness of the 
left hand.


CONCLUSION OF LAW

The criteria for benefits under 38 U.S.C.A. § 1151 for 
worsening of left arm neuropathic pain and weakness of the 
left hand have been met.  38 U.S.C.A. §§ 1151, 5103, 5103(A), 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.361 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is noted that the Veterans Claims Assistance Act of 2000 
(VCAA), was signed into law in November 2000 and is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. The 
record indicates that a February 2004 letter notified the 
veteran of the VCAA and there has been compliance with the 
notice provisions of the VCAA.  While this notice was 
provided to the veteran subsequent to an initial RO decision 
on this matter, there is no basis for a finding of any 
prejudice under the circumstances of this case as the benefit 
sought on appeal is being granted.  

Evidence

The veteran contends that as a result of surgery to his left 
arm, his disability has increased in severity.  The evidence 
of record indicates that the veteran had left ulnar 
neuropathy in the setting of an underlying diabetic 
polyneuropathy.  He underwent surgery at VA medical facility 
for left ulnar neuropathy.  VA medical records show that 
surgery was performed in July 1999 and December 1999.

Subsequent to the July 1999 surgery, the veteran's developed 
what was thought to be reflex sympathetic dystrophy.  August 
1999 nerve conduction studies revealed severe left ulnar 
mononeuropathy at the elbow segment.  In December 1999, he 
underwent a second and third surgery for implantation of 
neurostimulators.  During the surgeries the nerve appeared 
markedly atrophic with significant scarring.   

An October 2000 VA medical opinion (M.P.M., M.D.) stated that 
the July 1999 surgery was a direct contributor to the 
veteran's left arm pain and discomfort.  This assessment was 
based on evaluations and diagnostic tests, which included the 
following:  a March 1999 EMG and nerve conduction study which 
showed mild to moderate left ulnar mononeuropathy without 
acute changes but with good reinnervation; July 1999 revision 
of left cubital tunnel end trigger finger release; August 
1999 pain service evaluation which noted pre-operative pain 
complaint as paresthesias lateral left fingers, and acute 
onset of severe pain, dysesthesia, allodynia of the left arm 
two days post-operative; a series of stellate ganglion blocks 
which ruled out complex regional pain syndrome; an August 
1999 EMG/NCS of the left arm which showed severe left ulnar 
mononeuropathy localizable to elbow segment; evidence of 
denervation which was not present on the March 1999 EMG/NCA; 
and subsequent follow-up which revealed wasting ulnar 
musculature, persistent moderate to severe neuropathic pain 
complaints with left ulnar distribution, moderate control 
analgesia with combination of left ulnar nerve stimulator 
implant December 1999/anticonvulsants/opioids.  

Another VA medical opinion (S.G.M., M.D.), dated in May 2003, 
noted the veteran's surgical history and pre/post-operative 
symptoms and evaluations.  The examiner stated that the 
veteran had been left with a neuropathic pain of his left arm 
and hand and had severe left ulnar mononeuropathy.  By 
history, it appeared that the veteran did not have this much 
pain or neuropathy prior to the surgery.  The physician 
opined that the veteran's numerous surgeries had led to his 
residual pain.  He stated that there was nothing in the chart 
to suggest that there were any problems with the technique.  
Thus, this was likely a less than desirable outcome from 
surgery.  There was also a possibility that the veteran's 
diabetes mellitus had, in some way, contributed to the 
veteran's subjective symptoms.  

In a March 2004 statement, Dr. S.G.M. stated that he agreed 
with Dr. M.P.M.'s medical opinion.  

Following an August 2004 examination of the veteran, the 
examining physician, R.H., M.D. expressed some differences in 
opinion with Dr. M.P.M.'s conclusions.  The examination 
report noted that the veteran had undergone several surgical 
procedures for his left cubital tunnel.  He had left carpal 
tunnel release in January 1997, which went on without 
complication.  He then went on to have a cubital tunnel 
performed in October 1997, and had repeat symptoms of cubital 
tunnel, and underwent revision left cubital surgery in July 
1999.  VA operation report indicates that he had revision of 
left cubital tunnel and release of left second and third 
trigger fingers.  At the time of the July 1999 surgery, the 
veteran's ulnar nerve was identified and it appeared that the 
prior surgery did a thorough release of the arcade of 
Struthers and intramuscular septum.  Subsequent to the July 
1999 surgery, he continued to have symptoms of left ulnar 
pathology and in December 1999, he underwent reexploration of 
his left ulnar nerve.  At that time, the nerve appeared to be 
markedly atrophic with significant scarring.  He underwent 
second stage operation for implantation of an ulnar nerve 
stimulator.  He continued to have ulnar nerve symptoms.  The 
impression was that the veteran had ulnar nerve dysfunction, 
more sensory than motor.  The examiner noted the strong 
statement by Dr. M.P.M., and indicated that the July 1999 
hospital discharge summary also reaffirmed Dr. M.P.M 's 
opinion.  However, Dr. R.H. stated that it was his opinion 
that the veteran may have some of his residual symptoms 
secondary to his previous existing cubital tunnel combined 
with scarring resulting from all of the surgeries which had 
been previously performed.  

Because of the conflict in the medical opinions, as reported 
above, the Board sought an additional VA opinion.  In a VA 
medical opinion letter, dated in September 2005, the 
physician (G.W.R., M.D.) opined that there was greater than 
50 percent likelihood that the July 1999 surgery caused 
additional disability.  The neurologist based this opinion on 
the history of worsening pain after the surgery; March 1999 
EMG studies, which showed mild to moderate changes; and EMG 
studies performed after the surgery, which showed severe left 
ulnar neuropathy.  Additionally, these records showed that 
atrophy of the hand muscles and mild weakness followed the 
surgery, although the primary disability was related to pain.  
There was no evidence in the medical record of carelessness, 
negligence, lack of proper skill, error in judgment, or other 
instance of fault.  In fact, treatment rendered was well 
within standard of care.  Dr. R. opined that the veteran 
experienced an unforeseeable adverse outcome from the surgery 
that consisted primarily of worsened neuropathic pain and, to 
a lesser extent, more hand weakness.  


Law and Regulation

Under the provisions of 38 U.S.C.A. § 1151, compensation 
shall be awarded for a qualifying additional disability of a 
veteran in the same manner as if such additional disability 
were service-connected.  A disability is a qualifying 
additional disability if the disability was not the result of 
the veteran's willful misconduct and the disability was 
caused by hospital care, medical or surgical treatment, or 
examination, and the proximate cause of the disability was 
(a) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (b) an event not reasonably foreseeable.  

The implementing regulation provides:
Benefits under 38 U.S.C. 1151(a) for additional disability or 
death due to hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy program. 
      (a) Claims subject to this section.
(1) General. Except as provided in paragraph (2), 
this section applies to claims received by VA on or 
after October 1, 1997. This includes original 
claims and claims to reopen or otherwise 
readjudicate a previous claim for benefits under 38 
U.S.C. 1151 or its predecessors. The effective date 
of benefits is subject to the provisions of 
§3.400(i). For claims received by VA before October 
1, 1997, see §3.358.
(b) Determining whether a veteran has an additional 
disability. To determine whether a veteran has an 
additional disability, VA compares the veteran's 
condition immediately before the beginning of the 
hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy (CWT) program upon which the 
claim is based to the veteran's condition after such 
care, treatment, examination, services, or program has 
stopped. VA considers each involved body part or system 
separately.
(c) Establishing the cause of additional disability or 
death. Claims based on additional disability or death 
due to hospital care, medical or surgical treatment, or 
examination must meet the causation requirements of this 
paragraph and paragraph (d)(1) or (d)(2) of this 
section. Claims based on additional disability or death 
due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.
(1) Actual causation required. To establish 
causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or 
death. Merely showing that a veteran received care, 
treatment, or examination and that the veteran has 
an additional disability or died does not establish 
cause.
(2) Continuance or natural progress of a disease or 
injury. Hospital care, medical or surgical 
treatment, or examination cannot cause the 
continuance or natural progress of a disease or 
injury for which the care, treatment, or examination 
was furnished unless VA's failure to timely diagnose 
and properly treat the disease or injury proximately 
caused the continuance or natural progress. The 
provision of training and rehabilitation services or 
CWT program cannot cause the continuance or natural 
progress of a disease or injury for which the 
services were provided.
(3) Veteran's failure to follow medical 
instructions. Additional disability or death caused 
by a veteran's failure to follow properly given 
medical instructions is not caused by hospital care, 
medical or surgical treatment, or examination.
(d) Establishing the proximate cause of additional 
disability or death. The proximate cause of disability 
or death is the action or event that directly caused the 
disability or death, as distinguished from a remote 
contributing cause.
(1) Care, treatment, or examination. To establish 
that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, 
medical or surgical treatment, or examination 
proximately caused a veteran's additional 
disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or 
examination caused the veteran's additional 
disability or death (as explained in paragraph (c) 
of this section); and
(i) VA failed to exercise the degree of care 
that would be expected of a reasonable health 
care provider; or
(ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the 
veteran's or, in appropriate cases, the 
veteran's representative's informed consent. To 
determine whether there was informed consent, VA 
will consider whether the health care providers 
substantially complied with the requirements of 
§17.32 of this chapter. Minor deviations from 
the requirements of §17.32 of this chapter that 
are immaterial under the circumstances of a case 
will not defeat a finding of informed consent. 
Consent may be express (i.e., given orally or in 
writing) or implied under the circumstances 
specified in §17.32(b) of this chapter, as in 
emergency situations.    
(2) Events not reasonably foreseeable. Whether the 
proximate cause of a veteran's additional 
disability or death was an event not reasonably 
foreseeable is in each claim to be determined based 
on what a reasonable health care provider would 
have foreseen. The event need not be completely 
unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment 
provided. In determining whether an event was 
reasonably foreseeable, VA will consider whether 
the risk of that event was the type of risk that a 
reasonable health care provider would have 
disclosed in connection with the informed consent 
procedures of §17.32 of this chapter.
38 C.F.R. § 3.361 (2005)

Analysis

After thorough review of the evidence of record, the Board 
finds that entitlement to benefits under 38 U.S.C.A. § 1151 
is warranted.  While there is some conflict in the medical 
opinions of record as to whether the July 1999 was the 
proximate cause of additional disability in this case, the 
majority of the opinions, supported by medical treatment and 
evaluations such as EMG studies prior and subsequent to the 
surgery, support a finding that the July 1999 surgery 
produced an unforeseen outcome.  Thus, resolving any doubt in 
favor of the veteran, the Board concludes that entitlement to 
38 U.S.C.A. § 1151 benefits is warranted.  The medical 
opinions of record have found that the veteran had worsening 
of left arm neuropathic pain and weakness of the left hand as 
a result of the July 1999 surgery. Therefore, pursuant to 
38 C.F.R. § 3.358, entitlement to benefits for the additional 
disability caused by the surgery is granted.  


ORDER

Benefits under 38 U.S.C.A. § 1151 for additional disability 
of worsening of left arm neuropathic pain and weakness of the 
left hand is granted. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


